Appleton, C. J".
This is an action of debt on a judgment recovered by the plaintiff’s intestate, and prosecuted by E. F. Webb, to enforce the attorney’s lien on the same.
The writ in' this case was made by 0. Hinds, an attorney of this court, with the understanding on his part, and on that of the original plaintiff, that it should go into the hands of Mr. Webb, who was to enter and take charge of the action, and make all subsequent disbursements. Mr. Webb, accordingly, entered the action, recovered judgment, and took out execution. Mr. Hinds has never been paid, and has authorized Mr. Webb to collect the amount due him for writ and service.
The defendant procured a discharge and release from the original plaintiff from all accounts and demands, bearing date since the recovery of the judgment.
*288It has been repeatedly settled that the lien of an attorney is not defeated by payment of the execution to the judgment creditor by the debtor, without the consent of the attorney. Hobson v. Watson, 34 Maine, 20; McKenzie v. Wardwell, 61 Maine, 136.
Had the writ been made by Webb, his lien for the taxable bill of cost, as claimed by him, would have been unquestioned. If the writ was made by Hinds for Webb, and on his account, it is not perceived but that his lien on the judgment would have been to the same extent as if made by himself.
If Hinds is'to. be regarded as acting for himself, he is none the less entitled to his lien to the extent of the services by him rendered. The debtor, when settling, knew that -the attorney had a lien for his fees and disbursements in the suit. The lien was to the extent of such fees and disbursements, and it was a matter immaterial to him, who was to receive the same. This suit, the case shows, is prosecuted for Hinds’ benefit, and by his direction.
The attorney need not notify the debtor of his lien. Young v. Dearborn, 27 N. H., 328. The right of lien is paramount to that of the parties to a set-ofi of mutual demands. Currier v. Boston & Maine R. R., 37 N. H., 223. It cannot be defeated by a discharge of the client. Gammon v. Chandler, 30 Maine, 152. It is of the highest equity, and is entitled to the fullest protection.
The lien exists equally whether the services are rendered by one attorney or more, for the amount justly due for fees and disbursements. Exceptions sustained.
Cutting, Dickerson, Barrows, Danforth and Virgin, JJ\, concurred.